This is an original proceeding in habeas corpus. Petitioners allege that they are held by the sheriff of Comanche county under a finding of probable cause and a commitment from a magistrate upon a preliminary wherein petitioners were charged with murder, that there is no evidence whatever that petitioners had any connection with the murder charged, and that they are entitled to be discharged. *Page 134 
The record shows that at the time charged one Mora was killed at a resort where petitioners and one Bill Broach were present, engaged in what appeared to be a drinking carouse, that the killing was done by Broach in his necessary self-defense, and that he was held for the district court by the committing magistrate. Broach is not seeking release on bail or otherwise. We deem it unnecessary to further refer to the testimony. An examination of the transcript convinces us that the state has not been able to present more than a bare scintilla of evidence connecting defendants with the commission of the crime charged, and that they are entitled to be discharged.
The writ is awarded.